Per Curiam.

It is alleged in the information that petitioner, as commissioner of investigation of the city of Hew York, in the County of Kings committed the crimes of neglect of duty, as set forth in section 1841 of the Penal Law and of omission of duty by a public officer, as set forth in section 1857 of the same statute. The substance of the information is that petitioner, being required by section 803 of the Charter of the City of New York to make any investigation directed by the Mayor and having been directed by the Mayor to conduct an investigation into the police department of the city of New York, made such investigation and failed to report the results thereof to the Mayor, as required by section 803-1.0 of the Administrative Code of the City of New York.
Petitioner contends that respondent is acting or is about to act without jurisdiction, since the information does not allege the commission of any offense which could have been committed within the territorial jurisdiction of the courts of Kings County. Concededly, at the times mentioned in the information, the office of the Mayor, and that of petitioner, as commissioner of investigation, were located in the county of New York. We agree with petitioner’s contention that any report which he was required by law to make to the Mayor was required to be made only in New York County, and that the criminal offense of failing to make such a report could not have been committed in any other county. (Cf. People v. Mueller, 255 App. Div. 316; State v. Yelle, 4 Wn. [2d] 327, and State ex rel. Schwenker v. District Court of Milwaukee County, 206 Wis. 600.) Consequently, respondent has no jurisdiction to examine the case unless there is statutory authority for the exercise of such jurisdiction. In the absence of such authority the common-law rule controls, and under the common law it was required, in general, that all offenses should be inquired into, as well as tried, in the county in which they were committed. (People v. Hetenyi, 277 App. Div. 310; People v. Mitchell, 168 N. Y. 604, dissenting opinion per Cullen, J.; Mack v. People of the State of New York, 82 N. Y. 235.) The Legislature has provided, however, by section 134 of the Code of Criminal Procedure that, “ When a crime is committed, partly in one county and partly in another, or the acts or effects thereof, constituting, *514or requisite to the consummation of the offense, occur in two or more counties, the jurisdiction is in either county.” (Emphasis supplied.)
That statute, as construed by judicial decisions, provides territorial jurisdiction, with respect to a criminal offense, in a county in which no crime has been committed, if an act has been committed in that county, requisite to the consummation of the offense, even though that act may have been entirely lawful and innocent. If, in order to convict a defendant, the People must prove not only a criminal act committed in one county, but also an innocent or lawful act committed in another, the venue may be laid in either county. (People v. Mitchell, 49 App. Div. 531, affd. 168 N. Y. 604; People v. Hudson Valley Constr. Co., 217 N. Y. 172, 176.)
Here it is charged, against petitioner, that he was directed to make an investigation, that he made it, and failed to report the results thereof. If a crime was committed, in order to sustain a conviction, the People must prove not only the failure to report but also the fact that petitioner was directed to make and did make the investigation, for the gravamen of the offense is the willful neglect of a duty enjoined by law. The duty which petitioner is charged with neglecting is that enjoined by section 803-1.0 of the Administrative Code, which required bim to report the results of any investigation directed by the Mayor, but which did not require him to make any report until the directed investigation had been made. Since there could have been no neglect of a duty to report unless an investigation had been made, the making of the investigation was an act requisite to the consummation of the offense of willfully failing to report its results. The information, although not specific as to the acts which it is alleged occurred in Kings County, is sufficient to charge that the investigation, or some part of it, was conducted by petitioner in the county of Kings, and it may only be determined on an examination of the case whether the facts are sufficient to authorize further proceedings in that county. Since it does not appear, upon the record submitted, that respondent is acting, or is about to act, without, or in excess of his jurisdiction as a Magistrate, petitioner’s application for an order of prohibition was properly denied as a matter of law, and the order should be affirmed.